Citation Nr: 0122527	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  96-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
and disc disease of the lumbosacral spine.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for left hip, left 
shoulder and left ankle arthralgia.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1977, and apparent subsequent unverified service with 
the U.S. Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision of the Department of 
Veterans Affairs (VA) Oakland Regional Office (RO).  In 
September 1996, the veteran testified before a local Hearing 
Officer at the RO, and in March 1998, she testified at a 
Travel Board hearing there.  In July 1998, the Board remanded 
the matter for additional development of the evidence.  


FINDING OF FACT

The service department is unable to verify that the veteran 
had either active duty for training or inactive duty training 
in April 1992, when she claims to have sustained injuries in 
a truck accident.  


CONCLUSION OF LAW

The criteria for an award of service connection for 
degenerative joint and disc disease of the lumbosacral spine, 
a cervical spine disability, left hip arthralgia, left 
shoulder arthralgia, and left ankle arthralgia have not been 
met.  38 U.S.C.A. §§ 101(23) & (24), 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.203, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  That law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 38 
U.S.C. § 5103 (West Supp. 2001)).  

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C. § 
5103A (West Supp. 2001)).  

In this case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.  Regarding VA's duty to 
notify, the Board finds that the discussions in the rating 
decision, Statements of the Case, the Board's July 1998 
remand, and various letters from the RO informed the veteran 
of the information and evidence needed to substantiate her 
claims and complied with VA's notification requirements.  The 
Board also observes that at her September 1996 and March 1998 
hearings, both the Hearing Officer and the undersigned 
suggested specific evidence that the veteran should submit or 
identify that would benefit her claims.  See Costantino v. 
West, 12 Vet. App. 517, 520-21 (1999).

With respect to VA's duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims, the Board 
initially notes that it appears that service medical and 
personnel records corresponding to her claimed duty in April 
1992 are, unfortunately, unavailable.  The record reveals 
substantial efforts by the RO to obtain these records, 
including numerous requests to the service department.  
However, the RO has been unambiguously informed that service 
medical and personnel records corresponding to the veteran's 
claimed April 1992 period of service are not on file and 
there appear to be no additional avenues of exploration for 
these records.  As it is shown to be reasonably certain that 
such records do not exist and that further efforts to obtain 
such records would be futile, VA has met its obligations 
under VCAA in this regard.  See 38 U.S.C.A. § 5103A(b)(3) 
(West Supp. 2001).  

Based on the foregoing, the Board finds that further requests 
for service medical or personnel records for the veteran 
would be fruitless.  The Board is cognizant of Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999), wherein the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) elaborated 
on VA's responsibility to obtain a veteran's service medical 
records.  Specifically, the Federal Circuit stated the VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he or 
she may independently seek to obtain them.  Hayre at 1331-32; 
see also McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, the RO has made numerous unsuccessful attempts 
to obtain the pertinent service medical and personnel records 
and has repeatedly informed the veteran of its inability to 
obtain them.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
Counts v. Black, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  Therefore, while the 
Board sincerely regrets that there are no official records 
corresponding to the veteran's claimed injury in April 1992, 
it must find that VA has no further duty to her to attempt to 
locate them.  

Regarding the post-service medical records, a review of the 
claims folder indicates that the RO has requested all 
relevant VA and private treatment records specifically 
identified by the veteran.  In that regard, the Board notes 
that the veteran claims that she was treated by VA in April 
1992 immediately after her claimed injury.  As set forth in 
detail below, the RO has repeatedly attempted to locate VA 
clinical records to corroborate her assertions; however, it 
appears that such records are either unavailable or 
nonexistent.  Indeed, the RO has obtained VA clinical records 
showing that the veteran was seen in April 1992 for removal 
of warts; however, after repeated attempts, the RO has been 
unable to locate any records of treatment for her claimed 
injury in April 1992.  Based on the foregoing, the Board 
finds that further requests for VA clinical records would be 
fruitless.

After reviewing the evidence of record, the Board finds that 
VA has met or exceeded its obligations to the veteran under 
both the old and new criteria with respect to the duty to 
notify and assist.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As VA has satisfied its duties 
to notify and to assist the veteran in this case, further 
development and expenditure of VA's limited resources is not 
warranted at this time.  

VA has recently published final regulations implementing 
VCAA.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 
3.326(a).  Except for the amendment to 38 C.F.R. § 3.126(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,629.  Thus, the 
Board's conclusion that the RO has satisfied the VCAA's 
requirements applies equally to the new regulations.  

The Board has also considered whether proceeding to 
adjudicate the veteran's claims would prejudice her, as her 
claims were originally denied by the RO on the basis that 
they were not well grounded.  However, in March 2001, the RO 
reconsidered the veteran's claims in light of VCAA.  Despite 
such reconsideration, the RO continued its denials and 
advised her of its decision in a Supplemental Statement of 
the Case.  Based on the foregoing, the Board concludes that 
the veteran has been accorded ample opportunity to fully 
present her claims.  She has also been given adequate notice 
as to what evidence she should present.  Thus, the Board 
believes that proceeding to adjudicate her claims at this 
point is not prejudicial to the veteran.

I.  Factual Background

A review of the record shows that in April 1994, the veteran 
submitted claims of service connection for back, hip, neck, 
shoulder, and left leg disabilities.  On her application, she 
claimed that in April 1992, while on inactive duty training 
with the 229th Military Intelligence Company, she was riding 
in the back of a truck when the driver hit a pothole, causing 
her to bounce into the air and land on some cargo.  She 
stated that she initially thought her injury was only 
temporary, but later began to feel as if it was more serious.  
She claimed that she then requested permission from her 
sergeant to leave the drill and return home so she could 
report to the Livermore VA Medical Center (MC) for treatment.  
She stated that she did so, and had "continued problems with 
my back problem" since that time.

In support of her claim, the veteran submitted a November 
1992 statement from a fellow reservist who states that he was 
riding in a truck with the veteran when it hit a pothole.  He 
largely corroborated her statements regarding the April 1992 
incident and indicated that "I noticed that [the veteran] 
had to be assisted in walking due to injury to her back and 
or leg."  He further noted that she told him she had 
reported to a VA hospital for treatment and that a Line of 
Duty report was never prepared in connection with the 
incident.  He stated that the veteran "was definately (sic) 
on duty as a USAR member of the 229th MI CO.  She was in an 
IDT (inactive duty Training) status with her assigned USAR 
unit when the injury occurred."  The reservist's letter 
makes no reference to any injury to the veteran's a cervical 
spine, left hip, left shoulder, or left ankle.

The veteran also submitted a March 1994 letter from a private 
chiropractor who indicated that the veteran had been seen in 
his office for one month in August 1992 for "[a]cute severe 
lumbar disc syndrome with concomitant left grade 4 
sciatica."  He stated that the veteran "was injured while 
traveling in the back of a bouncing truck in May 1992."  

The RO thereafter unsuccessfully attempted to verify the 
veteran's duty status and claimed injury in April 1992 with 
her reserve unit.  By October 1994 letter, the RO advised the 
veteran that they had been unable to verify with her reserve 
unit the April 1992 injury or her duty status.  She was asked 
to provide official documentation of the injury as well as 
the dates of her inactive duty training in April 1992.

The veteran responded by submitting service medical records 
showing that on a physical examination conducted in November 
1994, it was noted that she had undergone a laminectomy at 
L4-5 in April 1994, which was currently asymptomatic.  The 
veteran submitted no service medical records corresponding to 
her claimed April 1992 injury, or any period prior thereto.  
She also indicated that the unit to which she had been 
assigned in April 1992 had been "disbanded."  

The RO thereafter made additional efforts to verify the 
veteran's duty status in April 1992, as well as to obtain a 
complete copy of her service medical records.  The service 
department forwarded medical records dated from April 1975 to 
August 1990.  In pertinent part, these records show that in 
September 1975, she sought treatment, reporting that she had 
slipped and injured her left ankle.  X-ray examination was 
negative.  In February 1976, she sought treatment after she 
reportedly dropped a buffer on her left foot.  X-ray 
examination was negative.  In July 1990, she again sought 
treatment for a host of complaints, including left hip pain 
which she stated had been present for "many years."  The 
impressions included a history of chronic intermittent 
costovertebral angle flank pain radiating to left 
anterolateral thigh.  

In November 1994, the veteran was afforded a VA medical 
examination at which she reported that in April 1992, she was 
riding in a truck when the driver hit a bump, causing her to 
be thrown into the air.  She stated that she landed on some 
equipment and afterwards developed pain in her back, left 
hip, left ankle, left shoulder, neck and left arm.  She 
denied having any complaints of pain prior to that time.  
During the examination, the veteran declined to have X-rays 
taken of her cervical spine, left hip, left shoulder, and 
left ankle.  The diagnoses were degenerative disc and joint 
disease of the lumbosacral spine, chronic cervical strain, 
and arthralgia in the left hip, left shoulder, and left 
ankle.  

The RO also obtained VA clinical records dated from August 
1991 to January 1995.  In pertinent part, these records show 
that in August 1991, the veteran sought treatment for pain in 
her left hip radiating to her left leg.  The assessment was 
urinary tract infection.  In April 1992, she was seen in the 
surgery clinic for removal of warts on her finger.  At that 
time, she did not report an in-service injury or complain of 
pain in her back, left hip, left ankle, left shoulder, neck 
or left arm.  There are no additional VA clinical records 
dated in April 1992.

Subsequent VA clinical records show that in June 1992, the 
veteran complained of body aches; again, she did not report 
sustaining any injury to her back, left hip, left ankle, left 
shoulder, neck or left arm.  The assessment was urinary tract 
infection.  In August 1992, she complained of low back pain, 
stating that she could hardly walk.  X-ray examination showed 
straightening of the lumbar lordosis, but was otherwise 
normal.  It was noted that the veteran had multiple 
somatization of symptoms.  

In October 1992, the veteran underwent physical therapy in 
connection with complaints of neck, shoulder, left hip and 
back pain.  The therapist noted that the veteran had multiple 
psychosomatic complaints and it was not clear how therapy 
would help with her chronic pain problems with supratemporal 
overlay.  It was felt she had a somatization disorder.  In 
November 1992, physical therapy was discontinued.  

In February 1993, the veteran was examined in the orthopedic 
clinic; the impression was left hip pain secondary to 
probable early degenerative disc disease with chronic 
mechanical strain of the lumbosacral spine.  In November 
1993, she complained of left leg and hip pain which she 
stated had been present since the end of September.  She 
stated that she had had problems with her leg for several 
years after she "got hurt riding in a truck."  She also 
reported that she had been in two automobile accidents in the 
past two to three months, and had progressive pain in the 
left hip radiating to the left foot.  X-ray examination of 
the left hip, left wrist, low back, and left foot was normal.  
The impression was acute radiculopathy.  Later that month, 
she again complained of left leg pain.  The veteran reported 
that she had been thrown off the back of a motorcycle in the 
early part of September.  The examiner noted that the veteran 
was a poor historian with a conflicting medical history.  In 
January 1994, an magnetic resonance imaging study revealed 
degenerative disc disease at L4-5 and L5-S1.  In April 1994, 
the veteran underwent low back surgery.  

In September 1996, she testified at a hearing at the RO that 
in April 1992, she was riding in a truck while on inactive 
duty training with her reserve unit.  She claimed that the 
driver hit a pothole, throwing her into the air.  She 
indicated that she landed and "injured my whole left side."  
She further claimed that she "had a bruise from my knee all 
the way up my back all the way on my shoulder and arm and 
leg."  She claimed that she could not walk after the 
accident and had to be carried.  She indicated that she was 
unable to remember the exact date of her injury, but knew 
that it was sometime in April 1992, the same day as the riots 
in Los Angeles.  (The Board observes that such riots, the so-
called Rodney King riots, erupted in South Central Los 
Angeles on April 29, 1992.)  The veteran testified that the 
day following the injury, she left her reserve unit and drove 
home.  She indicated that she then visited the Livermore VAMC 
for treatment of her injuries.  She stated that "they took 
x-rays and said there was nothing wrong."  

At her March 1998 Board hearing, the veteran indicated that 
she did not have any documentation of her reserve service, 
including in April 1992.  She also indicated that a line of 
duty report was not completed after the accident.  She 
testified that the reserve unit to which she had been 
assigned in April 1992 had been disbanded and that she had 
been transferred to another unit.  After her hearing, the 
veteran submitted the address of her current reserve unit.  

The RO thereafter contacted her current reserve unit and 
requested copies of all service medical records as well as 
verification of her dates of service.  In an April 1999 
letter, the commander of that unit responded that the veteran 
had been transferred to another unit.  The RO then contacted 
the unit to which the veteran had been transferred.  In 
August 1999, that unit forwarded medical records dated from 
June to November 1994, which were already of record.  The 
unit did not provide verification of the dates of the 
veteran's active service.

The RO again contacted the reserve unit by letter and 
telephone.  According to an August 2000 Report of Contact, 
the unit's administrator indicated that there were no 
additional records pertaining to the veteran, including no 
records in the veteran's reserve file regarding active duty 
for training or inactive duty training in 1992.  He also 
indicated that there were no line of duty determinations 
pertaining to the veteran from January 1992 to January 1993.  

In November 2000, the veteran underwent VA medical 
examination at which she reported that she had been injured 
"sometime in 1992" while riding in truck.  She outlined the 
circumstances of the claimed injury and stated that she had 
been symptomatic since that time.  The examiner's impressions 
were low back pain, status post lumbar laminectomy, cervical 
degenerative disc disease, and right subacromial bursitis.  
The examiner indicated that she was unable to identify any 
pathology regarding the veteran's hips or ankles.  The 
examiner further commented that although there was no clear 
documentation of an injury, the record showed complaints of 
low back pain beginning in the summer of 1992.  She stated 
that unless there was evidence to the contrary, she would 
consider the event described by the veteran as the cause of 
her subsequent back problem.  Regarding the veteran's other 
claimed disabilities, the examiner indicated that although 
there was no significant pathology of the veteran's left 
ankle, she would ascribe her subjective complaints to 
symptoms of sciatica related to her back injury.  The 
examiner indicated, however, that she could find no evidence 
that the veteran's claimed neck symptoms or shoulder symptoms 
were related to service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty, in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(23), (24) (West 1991).

Where a veteran had active service continuously for 90 days 
or more during a period of war and arthritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2000). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  VCAA, Pub. L. No. 
106-475, § 4, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. § 5107(b)); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (a claimant need only demonstrate that there 
is an approximate balance of positive and negative evidence 
in order to prevail).

III.  Analysis

The veteran contends that her claimed disabilities stem from 
an April 1992 incident which occurred during a claimed period 
of inactive duty training with the U.S. Army Reserve.  The 
record contains no evidence, nor does the veteran contend, 
that her claimed low back, cervical spine, left hip, left 
shoulder, or left ankle disabilities are related to any other 
period of reserve service or her period of active military 
service from March 1975 to March 1977.

On review of the record, the Board finds that there is no 
evidence of qualifying service in April 1992.  The VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. 
§ 3.203 (2000); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  

In this case, the service department records do not establish 
that the veteran was in the "active military, naval or air 
service" in April 1992, at the time of her claimed injury.  
Her statement and that of her fellow reservist to the effect 
that she was on inactive duty training in April 1992, do not 
constitute acceptable proof of service.  See Soria v. Brown, 
118 F.3d 747, 748-749 (Fed. Cir. 1997); Venturella v. Gober, 
10 Vet.App. 340 (1997) (only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training).  

Moreover, even assuming for the sake of argument that the 
veteran did have verified inactive duty training in April 
1992, the Board notes that the record does not support her 
claims of service connection for a cervical spine disability, 
left hip, left shoulder, or left ankle arthralgia.  

Again, applicable criteria provide that when a claim is based 
on a period of inactive duty training, there must be evidence 
that the individual concerned died or became disabled during 
the period of inactive duty training as a result of an injury 
incurred or aggravated in the line of duty.  38 U.S.C. 
§§ 101(23), 1110, 1131.  Absent such evidence, the period of 
inactive duty training does not qualify as "active military, 
naval, or air service" for VA compensation purposes.  See, 
e.g., Harris v. West, 13 Vet. App. 509 (2000); Mercado-
Martinez v. West, 11 Vet.App. 415 (1998).  

In this case, a preponderance of the evidence of record shows 
that the veteran did not sustain disabilities of the cervical 
spine, left hip, left shoulder, or left ankle as a result of 
the claimed April 1992 inactive duty training injury.  In 
that regard, the record contains no medical evidence that she 
currently has a disability of the left hip or left ankle.  On 
VA medical examination in November 1994, the diagnoses were 
arthralgia in the left hip and left ankle.  It is noted that 
arthralgia is defined as pain in a joint.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  However, "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Likewise, 
on most recent VA medical examination in November 2000, the 
examiner indicated that she was unable to identify any 
pathology regarding the veteran's hips or ankles.  

Thus, the even if the service department had verified that 
the veteran had been on inactive duty training at the time of 
her claimed April 1992 injury, service connection for 
disabilities of the left ankle and hip would not be warranted 
in light of the fact that the evidence of record establishes 
that she does not currently have disabilities of the left 
ankle or hip which were incurred in April 1992, during her 
claimed period of inactive duty training.  Again, in the 
absence of such evidence, the period of inactive duty 
training does not qualify as "active military, naval, or air 
service."  Harris, supra.  For similar reasons, service 
connection is not warranted for a cervical spine disability, 
as the medical evidence of record establishes that such 
current disability is not related to the claimed April 1992 
injury.  Id.  

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the claims of service connection for degenerative joint and 
disc disease of the lumbosacral spine, a cervical spine 
disability, left hip arthralgia, left shoulder arthralgia, 
and left ankle arthralgia.  Thus, the benefit of the doubt 
doctrine may not be favorably applied to these claims.  
Gilbert, 1 Vet. App. at 55; VCAA, Pub. L. No. 106-475, § 4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).


ORDER

Service connection for degenerative joint and disc disease of 
the lumbosacral spine, a cervical spine disability, left hip 
arthralgia, left shoulder arthralgia, and left ankle 
arthralgia is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

